—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in modifying the penalty of 15 days license suspension, to be served forthwith, imposed on petitioner for violating Alcoholic Beverage Control Law § 65 (1). That penalty is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of 17 Cameron St. Rest. Corp. v New York State Liq. Auth., 48 NY2d 509, 512; Matter of Players Five v New York State Liq. Auth., 197 AD2d 918). The fact that respondents proposed a less severe sanction in its compromise offer, which petitioner rejected, does not warrant modification of the penalty imposed (see, Matter of Ward v Ambach, 141 AD2d 932, 933; see also, Matter of Empire State Pharm. Socy. v New York State Dept. of Educ., 102 AD2d 964, 965, affd 64 NY2d 942). (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J. — CPLR art 78.) Present — Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.